 



Exhibit 10.45

 

PLEDGE AGREEMENT

 

(PARENT)

 

THIS PLEDGE AGREEMENT (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, this “Agreement”) is entered into as of
March 17, 2020 (the “Closing Date”), by GlassBridge Enterprises, Inc., a
Delaware corporation (“Pledgor”), for the benefit of ORIX PTP Holdings, LLC, a
Delaware limited liability company, as lender (“Lender”).

 

RECITALS

 

A. Pledgor owns membership interests in GlassBridge Athlete, LLC, a Delaware
limited liability company (“Borrower”), representing one hundred percent (100%)
of the issued and outstanding membership interests of Borrower.

 

B. Pledgor, Borrower and Lender have entered into that certain Secured
Promissory Note Agreement of even date herewith (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Note”).

 

C. As the owner of 100% of the outstanding membership interests of the Borrower,
Pledgor will receive the benefits of the transactions contemplated by the Note.

 

D. The board of directors of Pledgor has determined that Pledgor’s execution,
delivery and performance of this Agreement may reasonably be expected to benefit
Pledgor, directly or indirectly, and are in the best interests of Pledgor.

 

E. Pledgor has agreed to grant to Lender a security interest in, and pledge and
assign to Lender the Collateral described herein, to secure the payment and
performance of the Obligations when due.

 

F. It is expressly understood between Pledgor, Borrower and Lender that the
execution and delivery of this Agreement is a condition precedent to the
obligation of the Lender to extend credit under the Note.

 

NOW, THEREFORE, in consideration of the foregoing and as an inducement to Lender
to enter into the Note and extend credit to Borrower, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

 

 



 

1. Certain Definitions. CAPITALIZED TERMS USED BUT NOT DEFINED IN THIS AGREEMENT
HAVE THE MEANINGS GIVEN THEM IN THE NOTE OR IN THE UCC. If the definition given
a term in the Note conflicts with the definition given that term in the UCC, the
Note definition shall control to the extent allowed by applicable law. Terms
used in this Agreement which are not capitalized but which are defined in the
UCC, shall have the meaning given them in the UCC. If the definition given a
term in Chapter 9 of the UCC conflicts with the definition given that term in
any other chapter of the UCC, the Chapter 9 definition shall control. As used in
this Agreement:

 

“Agreement” means this Agreement together with all schedules and annexes
attached hereto, and all amendments, restatements, and supplements to this
Agreement, the schedules and exhibits.

 

“Borrower” is defined in the recitals hereto.

 

“Closing Date” is defined in the introductory paragraph hereto.

 

“Collateral” is defined in Section 3 of this Agreement.

 

“Equity Power” means an equity power, substantially in the form of Annex A to
this Agreement, executed and delivered by Pledgor to Lender in connection with
this Agreement.

 

“Equity Securities” means, with respect to any Person (other than an
individual), all of such Person’s issued and outstanding:

 

(i) capital stock (including but not limited to common stock and preferred
stock), partnership interests, membership interests, equity interests, profits
interests, warrants, options or other rights for the purchase or acquisition
from such Person of shares of capital stock or other equity or profits interests
of such Person;

 

(ii) all of the securities convertible into or exchangeable for shares of
capital stock, equity or profits interests, warrants, rights or options for the
purchase or acquisition from such Person of such shares or interests; and

 

(iii) all of the other equity or profit interests in such Person, whether voting
or nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

 

“Fraudulent Conveyance” is defined in Section 5 of this Agreement.

 

“Initial Pledged Interests” is defined Section 3 of this Agreement.

 

“Note” is defined in the Recitals.

 

“Obligor” is defined in Section 12(b) of this Agreement.

 

“Pledged Interests” is defined Section 3 of this Agreement.

 

“Pledgor” is defined in the introductory paragraph hereto and includes, without
limitation, Pledgor as a debtor-in-possession, and any receiver, trustee,
liquidator, conservator, custodian, or similar party hereafter appointed for
Pledgor or all or substantially all of Pledgor’s assets pursuant to any
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar Law from time to time in
effect affecting the rights of creditors generally.

 

2

 



 

“Security Interest” means the security interests granted, and the transfers,
pledges and collateral assignments made, under Section 3 of this Agreement.

 

“UCC” means (a) generally, and with respect to the definitions above, the
Uniform Commercial Code, as adopted in the State of New York, as amended from
time to time, and (b) with respect to rights in states other than the State of
New York, the Uniform Commercial Code as enacted in the applicable state, as
amended from time to time.

 

“Voting Interests” means, of any Person, the capital stock, membership interests
or other equity interests issued by such Person which has voting power for the
election of directors, managers or individuals performing similar functions.

 

2. Secured Promissory Note. This Agreement is being executed and delivered
pursuant to the terms and conditions of the Note and the other Basic Documents.
Each Security Interest is a “Lien” referred to in the Note.

 

3. Security Interest. In order to secure the full and complete payment and
performance of the Obligations when due, Pledgor hereby grants to Lender a
continuing security interest in, and pledges and assigns to Lender all of its
rights, title and interest in and to the following (collectively, the
“Collateral”):

 

(a) the Equity Securities described in attached Schedule 1 (the “Initial Pledged
Interests”), whether or not evidenced or represented by any certificated
security or other instrument, the certificates representing the Initial Pledged
Interests, all options and other rights, contractual or otherwise, in respect
thereof and all dividends, distributions, cash, instruments, investment property
and other property (including, but not limited to, any membership or other
equity dividend and any distribution in connection with a membership or other
equity split) from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Interests;

 

(b) any other Equity Securities of the Borrower at any time and from time to
time acquired by Pledgor (together with the Initial Pledged Interests, the
“Pledged Interests”), the certificates representing such Equity Securities, all
options and other rights, contractual or otherwise, in respect thereof and all
dividends, distributions, cash, instruments, investment property and other
property (including, but not limited to, any membership or other equity dividend
and any distribution in connection with a stock or other equity split) from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the foregoing;

 

(c) all security entitlements of Pledgor in any and all of the foregoing; and

 

(d) all proceeds (including proceeds of proceeds) of any and all of the
foregoing;

 

in each case, whether now owned or hereafter acquired by Pledgor and howsoever
its interest therein may arise or appear (whether by ownership, security
interest, Lien, claim or otherwise).

 

3

 

 

4. No Assumption or Modification. The Security Interest is given to secure the
prompt, unconditional and complete payment and performance of the Obligations
when due, and is given as security only. Lender neither assumes nor shall be
liable for Pledgor’s liabilities, duties, or obligations under or in connection
with the Collateral. Neither Lender’s acceptance of this Agreement nor its
taking any action in carrying out this Agreement shall constitute Lender’s
approval of the Collateral or Lender’s assumption of any obligation under or in
connection with the Collateral. This Agreement does not affect or modify
Pledgor’s obligations with respect to the Collateral.

 

5. Fraudulent Conveyance. Notwithstanding anything contained in this Agreement
to the contrary, Pledgor agrees that if, but for the application of this Section
5, the Obligations or any Security Interest would constitute a preferential
transfer under 11 U.S.C. § 547, a fraudulent conveyance under 11 U.S.C. § 548
(or any successor section), or a fraudulent conveyance or transfer under any
state’s fraudulent conveyance or fraudulent transfer Law or similar Law in
effect from time to time (each a “Fraudulent Conveyance”), then the Obligations
and each affected Security Interest will be enforceable against Pledgor to the
maximum extent possible without causing the Obligations or any Security Interest
to be a Fraudulent Conveyance, and shall be deemed to have been automatically
amended to carry out the intent of this Section 5.

 

6. Representations and Warranties. Pledgor hereby represents and warrants to
Lender as of the Closing Date and each other date required under any Basic
Document as follows:

 

(a) Pledgor has full power and capacity to execute and deliver this Agreement
and to perform fully his obligations hereunder. The execution, delivery and
performance by Pledgor of this Agreement are within Pledgor’s lawful powers and
have been duly authorized by the board of directors, board of managers, general
partner, managing member or other applicable governing body of Pledgor, and no
other corporate or equivalent action on the part of Pledgor is necessary to
authorize this Agreement.

 

(b) The execution and delivery by Pledgor of this Agreement and Pledgor’s
performance of its obligations under this Agreement (i) do not require action
by, or filing with, any Governmental Authority or any action by any other Person
(other than any action taken or filing made on or before the Closing Date), (ii)
do not violate any provision of Pledgor’s organizational documents, (iii) do not
violate, in any material respect, any provision of Law or any order of any
Governmental Authority, in each case applicable to Pledgor, (iv) do not violate,
in any material respect, or constitute a material breach of, any material
agreements to which it is a party (and no default exists on the part of Pledgor
under any material agreement to which it is a party), and (v) will not result in
the creation or imposition of any Lien on any asset of Pledgor other than
Permitted Liens.

 

(c) This Agreement has been duly executed by Pledgor and constitutes the legal,
valid, and binding obligation of Pledgor, enforceable against Pledgor in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, and similar laws affecting creditors’ rights
generally and by general principles of equity (whether considered in a
proceeding in equity or at law), and except to the extent the indemnification
provisions contained herein may be limited by applicable federal or state
securities laws.

 

4

 



 

(d) Pledgor has received and will receive the benefits of the transactions
contemplated by the Note, and such benefits constitute good and valuable
consideration for the Security Interest.

 

(e) The Pledged Interests are duly authorized, validly issued, fully paid and
non-assessable, and the transfer of the Pledged Interests is not subject to any
restrictions other than restrictions imposed by applicable securities and
corporate laws.

 

(f) Pledgor owns the Collateral free and clear of all Liens except for the
Permitted Liens.

 

(g) The information contained in Schedule 1 attached to this Agreement is true
and accurate and sufficiently describes all of the Collateral.

 

(h) Pledgor has reviewed this Agreement and the other Basic Documents and has
had the opportunity to review their respective rights and responsibilities
thereunder with counsel. Pledgor understands these rights and responsibilities
and shall comply therewith.

 

7. Covenants. Pledgor shall:

 

(a) Promptly notify Lender of any material change in any fact represented or
warranted by Pledgor with respect to any of the Collateral.

 

(b) Promptly notify Lender upon its acquisition of any Equity Securities of the
Borrower subsequent to the execution of this Agreement and, if applicable,
deliver to Lender any certificates (together with Equity Powers executed in
blank) representing such Equity Securities.

 

(c) Promptly notify Lender of any claim, action or proceeding materially and
adversely affecting the security interest granted and the pledge and assignment
made under Section 3 or title to any of the Collateral, and, if an Event of
Default has occurred and is continuing, at the request of Lender, appear in and
defend, at Pledgor’s expense, any such action or proceeding.

 

(d) Except as may be permitted under the Note, not sell, assign or otherwise
dispose of any Collateral.

 

(e) Not create, incur or suffer to exist any Lien upon any of the Collateral
(other than Permitted Liens).

 

(f) At Pledgor’s expense and Lender’s reasonable request, file or cause to be
filed such applications and take such other actions to obtain the consent or
approval of any Governmental Authority to Lender’s rights hereunder, including,
without limitation, the right to sell all the Collateral upon the occurrence and
during the continuance of an Event of Default without additional consent or
approval from such Governmental Authority (and, because Pledgor agrees that
Lender’s remedies at law for failure of Pledgor to comply with this provision
would be inadequate and that such failure would not be adequately compensable in
damages, Pledgor agrees that its covenants in this provision may be specifically
enforced).

 

5

 



 

(g) To the extent any of the Pledged Interests is or becomes a “security” within
the meaning of Article 8 of the UCC and is governed by Article 8 of the UCC,
such interest shall be certificated, and the certificates representing such
Pledged Interests shall be promptly delivered to Lender together with Equity
Powers executed in blank.

 

(h) From time to time promptly execute and deliver to Lender all such other
assignments, certificates, supplemental documents, and financing statements (if
appropriate) and amendments thereto, and do all other acts or things as Lender
may reasonably request in order to more fully create, evidence, perfect,
continue and preserve the priority of the Security Interest.

 

8. Default; Remedies. Should an Event of Default occur and be continuing, Lender
may, at its election, exercise any and all rights available to a secured party
under the UCC, in addition to any and all other rights afforded by the Note, at
law, in equity, or otherwise, including, without limitation applying by
appropriate judicial proceedings for appointment of a receiver for all or part
of the Collateral (and Pledgor hereby consents to any such appointment).

 

9. Notice. Reasonable notification of the time and place of any public sale of
the Collateral, or reasonable notification of the time after which any private
sale or other intended disposition of the Collateral is to be made, shall be
sent to Pledgor and to any other person entitled to notice under the UCC. It is
agreed that notice sent or given not less than ten (10) calendar days prior to
the taking of the action to which the notice relates is reasonable for the
purposes of this Section 9.

 

10. Sales of Securities. Pledgor recognizes that the Lender may deem it
impracticable to effect a public sale of all or any part of the Pledged
Interests or any other securities constituting Collateral. Lender is authorized,
but not obligated, to limit prospective purchasers to the extent deemed
necessary or desirable by Lender to render such sale exempt from the
registration requirements of the Securities Act, and any applicable state
securities laws, and no sale so made in good faith by Lender shall be deemed not
to be “commercially reasonable” because so made. Lender may make one or more
private sales of any such securities to a restricted group of purchasers who
will be obligated to agree, among other things, to acquire such securities for
their own account, for investment and not with a view to the distribution or
resale thereof. Pledgor acknowledges that any such private sale may be at prices
and on terms less favorable to the seller than the prices and other terms which
might have been obtained at a public sale and, notwithstanding the foregoing,
agrees that such private sales shall be deemed to have been made in a
commercially reasonable manner and that the Lender shall have no obligation to
delay the sale of any such securities for the period of time necessary to permit
the issuer of such securities to register such securities for public sale under
the Securities Act. Pledgor further acknowledges and agrees that any offer to
sell such securities which has been (i) publicly advertised on a bona fide basis
in a newspaper or other publication of general circulation in the financial
community of New York, New York (to the extent that such an offer may be so
advertised without prior registration under the Securities Act) or (ii) made
privately in the manner described above to not less than fifteen (15) bona fide
offerees shall be deemed to involve a “public disposition” for the purposes of
Section 9-610(c) of the UCC, notwithstanding that such sale may not constitute a
“public offering” under the Securities Act, and that the Lender may, in such
event, bid for the purchase of such securities.

 

6

 



 

11. Application of Proceeds. Lender shall apply the proceeds of any sale or
other disposition of the Collateral in accordance with Section 2.5(b) of the
Note. Any surplus remaining shall be delivered to Pledgor or as a court of
competent jurisdiction may direct. If the proceeds of the Collateral are
insufficient to pay the Obligations in full, Pledgor shall remain liable for any
deficiency.

 

12. Other Rights of Lender.

 

(a) Performance. In the event Pledgor shall fail to perform any of its
obligations hereunder with respect to the Collateral, then Lender may, at its
option, but without being required to do so, take such action which Pledgor is
required, but has failed or refused, to take. Any sum which may be expended or
paid by Lender under this Section 12(a) (including, without limitation, court
costs and reasonable attorneys’ fees) shall bear interest from the dates of
expenditure or payment at the Default Rate until paid and, together with such
interest, shall be payable by Pledgor within 30 days after receipt by Pledgor of
written notice of such documented costs and expenses, and shall be part of the
Obligations.

 

(b) Collection. Upon notice from Lender, each Person obligated with respect to
any of the Collateral, whether as an issuer, account debtor or otherwise (an
“Obligor”) is hereby authorized and directed by Pledgor to make payments on any
of the Collateral (including, without limitation, dividends and other
distributions) directly to Lender, regardless of whether Pledgor was previously
making collections thereon. Subject to Section 12(e) hereof, until such notice
is given, Pledgor is authorized to retain and expend all payments made on
Collateral. Lender shall have the right in its own name or in the name of any
Pledgor to compromise or extend time of payment with respect to all or any
portion of the Collateral for such amounts and upon such terms as Lender may
determine; to demand, collect, receive, receipt for, sue for, compound and give
acquittances for any and all amounts due or to become due with respect to
Collateral; to take control of cash and other proceeds of any Collateral; to
endorse the name of any Pledgor on any notes, acceptances, checks, drafts, money
orders or other evidences of payment on Collateral that may come into the
possession of Lender; to send requests for verification of obligations to any
Obligor; and to do all other acts and things necessary to carry out the intent
of this Agreement. If any Obligor fails or refuses to make payment on any
Collateral when due, Lender is authorized, in its sole reasonable discretion,
either in its own name or in the name of Pledgor, to take such action as Lender
shall deem appropriate for the collection of any such amounts. The foregoing
rights granted to Lender under this Section 12(b) may only be exercised when an
Event of Default has occurred and is continuing. Regardless of any other
provision hereof, Lender shall not be liable for its failure to collect, or for
its failure to exercise diligence in the collection of, any amounts owed with
respect to Collateral, nor shall they be under any duty whatsoever to anyone
except Pledgor to account for funds that Lender shall actually receive
hereunder. Without limiting the generality of the foregoing, Lender shall have
no responsibility for ascertaining any maturities, calls, conversions,
exchanges, offers, tenders or similar matters relating to any Collateral, or for
informing Pledgor with respect to any of such matters (irrespective of whether
Lender actually has, or may be deemed to have, knowledge thereof). The receipt
by Lender of any such payment from any Obligor shall be a full and complete
release, discharge and acquittance to such Obligor, to the extent of any amount
so paid to Lender.

 

7

 

 

(c) Record Ownership of Securities. When an Event of Default has occurred and is
continuing, Lender at any time may have the Collateral registered in its name,
or in the name of its nominee or nominees, as pledgee; and Pledgor shall execute
and deliver to Lender all such proxies, powers of attorney, dividend coupons or
orders and other documents as Lender may reasonably request for the purpose of
enabling Lender to exercise the voting rights and powers which it is entitled to
exercise hereunder and to receive the dividends and other payments which it is
authorized to receive and retain hereunder. Nothing in this Agreement shall
prohibit the issuance of cash dividends by Borrower if such distribution is
permitted under the Note.

 

(d) Voting of Securities. So long as no Event of Default has occurred and is
continuing, Pledgor shall be entitled to exercise all voting rights pertaining
to the Collateral. After the occurrence and during the continuance of an Event
of Default, the right to vote the Collateral shall be vested exclusively in
Lender. To this end, and only so long as no Event of Default has occurred and is
continuing Pledgor irrevocably appoints Lender the proxy and attorney-in-fact of
Pledgor, with full power of substitution, to vote and to act with respect to the
Collateral, subject to the understanding that such proxy may not be exercised
unless an Event of Default has occurred and is continuing. The proxy herein
granted is coupled with an interest, is irrevocable, and shall continue until
the Obligations have been paid and performed in full.

 

(e) Certain Proceeds. Any and all dividends or distributions in property made on
or in respect of the Collateral, and any proceeds of the Collateral, whether
such dividends, distributions, or proceeds result from a subdivision,
combination or reclassification of the Equity Securities of any Person or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which Pledgor may be a party, or otherwise, shall be part of the Collateral
hereunder, shall, if received by Pledgor, be held in trust for the benefit of
Lender, and shall forthwith be delivered to Lender (accompanied by proper
instruments of assignment and/or stock and/or bond powers executed by the
Pledgor in accordance with Lender’s instructions) to be held subject to the
terms hereof. Prior to the occurrence and continuation of an Event of Default,
any cash proceeds of Collateral which come into the possession of Lender may, at
the Pledgor’s option, be applied in whole or in part to the Obligations, or be
released in whole or in part to or on the written instructions of the Pledgor(s)
for any general or specific purpose not in violation of the Note, or be retained
in whole or in part by Lender as additional Collateral. Upon the occurrence and
continuation of an Event of Default, any cash proceeds of Collateral may, at
Lender’s option, be applied to the Obligations. Any dividends, distributions or
other payments received in respect of the Collateral that are received by
Pledgor contrary to the provisions of this clause (e) shall be received in trust
for the benefit of Lender, shall be segregated from the other funds of Pledgor
and shall immediately be paid over to Lender as Collateral in the same form as
so received.

 

8

 



 

(f) Financing Statements. Pledgor hereby irrevocably authorizes Lender at any
time, and from time to time, to file in any jurisdiction any initial financing
statements and amendments thereto that (i) (A) indicate the Collateral as “the
Collateral described in the Pledge Agreement,” (B) describe the Collateral in
terms similar to those used in Section 3, or (B) otherwise describe the
Collateral as being of an equal or lesser scope or with greater detail,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC of the jurisdiction wherein such
financing statement or amendment is filed, and (ii) contain any other
information required by Article 9 of the UCC of the jurisdiction wherein such
financing statement or amendment is filed regarding the sufficiency or filing
office acceptance of any financing statement or amendment.

 

13. Miscellaneous.

 

(a) Term. Upon payment in full of the Obligations and termination of Lender’s
commitment to lend under the Note without Lender having exercised its rights
under this Agreement, this Agreement shall terminate; provided that no Obligor
on any of the Collateral shall be obligated to inquire as to the termination of
this Agreement, but shall be fully protected in making payment directly to
Lender, which payment shall be promptly paid over to Pledgor after termination
of this Agreement.

 

(b) Notice. Any notice or communication required or permitted under this
Agreement must be given as prescribed in the Note.

 

(c) Note. In the event of any conflict or inconsistency between the terms hereof
and the Note, the terms of the Note shall be controlling and this Agreement
shall be deemed to be amended to conform to the terms of the Note. The
provisions of Section 9 of the Note are hereby incorporated mutatis mutandis and
shall have the same force and effect as if expressly set forth herein.

 

(d) Multiple Counterparts and Facsimile Signatures. This Agreement may be
executed in any number of counterparts with the same effect as if all
signatories had signed the same document. All counterparts must be construed
together to constitute one and the same instrument. This Agreement may be
transmitted and signed by facsimile or PDF, and facsimile or PDF copies of
manually-signed originals shall have the same effect as manually-signed
originals and shall be binding on Pledgor and Lender.

 

(e) Binding Effect; Survival. This Agreement is binding upon, and inures to the
benefit of, the parties hereto and their respective successors and permitted
assigns. Unless otherwise provided, all covenants, agreements, indemnities,
representations and warranties made in any of the Basic Documents survive and
continue in effect as long as the Obligations are outstanding or the Lender’s
commitment to lend under the Note is in effect.

 

(f) Amendments. This Agreement may be amended, modified, supplemented or be the
subject of a waiver only by a writing executed by Lender and Pledgor.

 

(g) Entirety. THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
ON THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Signatures appear on the next page.]

 

9

 



 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

  PLEDGOR:         GLASSBRIDGE ENTERPRISES, INC.,   a Delaware corporation      
  By: /s/ Daniel Strauss                  Name: Daniel Strauss   Title: CEO


 

[Signature Page to Pledge Agreement (Parent)]



 



 

 

 

  LENDER:         ORIX PTP HOLDINGS, LLC   a Delaware limited liability company
        By: /s/ Paul Wilson              Name: Paul Wilson   Title: President of
ORIX Corporate Capital, Inc. (sole member of ORIX PTP Holdings)

 

[Signature Page to Pledge Agreement (Parent)]

 

 

 

 

SCHEDULE 1
Pledged Interests



 



Pledgor   Issuer   Pledged
Interests   Percentage
Interest GlassBridge Enterprises, Inc.   GlassBridge Athlete, LLC       100%
TOTAL:           100%



 

Schedule 1 to Pledge Agreement



 

 

 

 

ANNEX A
TO
PLEDGE AGREEMENT

 

FORM OF EQUITY POWER

 

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer unto
____________________ (_____) Units of Membership Interest of _________________,
a _________________ (the “Company”), registered in its name on the books of the
Company [represented by Certificate No. ____ herewith], and does hereby
irrevocably constitute and appoint __________________ as its attorney to
transfer said units on the books of the Company with full power of substitution
in the premises.

 

Dated: _______________,_____

 

__________________________________________ 

 

  By:     Name:     Title:  

 

  [or, for an individual Pledgor]

 

__________________________________________ 

 

________________

 

Annex A to Pledge Agreement

 



 

 



 

INSTRUCTIONS TO PLEDGOR: Please do not fill in any blanks other than the
signature line. The purposes of this Equity Power is to enable Lender and/or its
assignee(s) to acquire the pledged interests upon an Event of Default without
requiring additional signatures on the part of Pledgor.

 

IN THE PRESENCE OF

 

______________________________________

[WITNESS]

 

Annex A to Pledge Agreement

 

 



 